                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                                NO. 5:19-CR-130-01-H

ArDAN BRUCE-ITMBAUGH (1),
     Defendant-


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TTIE UNTTED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   6360)(l), the undersigned District Judge   is of the   opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is coffect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence   will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         D ated I anuary 7z'?-;2020.



                                                           SLE    NDRIX
                                                       D STATES DISTRICT JUDGE
